ORDER
This appeal came before the Court in conference on the state’s confession of error. The state concedes therein that the Superior Court justice in this case erred in failing to provide defendant Lyons a hearing before ruling on his Super. R.Crim. P. 35 motion to reduce his sentence. Upon our review of the papers in the case, we are of the opinion that the confession of error should be accepted.
Accordingly, pursuant thereto, the defendant’s appeal is sustained, the order denying his Rule 35 motion is vacated, and the papers in the case are remanded to the Superior Court for further proceedings thereon including a hearing.